—Order and judgment (one paper), Supreme Court, New York County (Leland DeGrasse, J.), entered September 16, 1995, which denied petitioner’s application pursuant to CPLR article 78 seeking, inter alia, to annul respondent’s determination demoting petitioner from the position of probationary Supervisor *52Electrician to Electrician, and dismissed the petition, unanimously affirmed, without costs.
Review of the determination to discharge a probationary employee is limited to an inquiry as to whether the termination was made in bad faith (Matter of Johnson v Katz, 68 NY2d 649, 650). The memorandum of petitioner’s supervisors, which cited specific instances of petitioner’s unsatisfactory job performance during his probationary period, established a good faith basis for petitioner’s demotion (Matter of Guilbe v New York City Bd. of Educ., 193 AD2d 604, lv denied 82 NY2d 654), notwithstanding petitioner’s efforts to refute his supervisors’ allegations. There is no evidence in the record to support petitioner’s claim that he was improperly demoted to make way for the appointment of another employee, or that the employee was promoted in violation of Civil Service Law § 61. Further, petitioner is not entitled to a name-clearing hearing since he did not demonstrate that respondent created and disseminated a false and defamatory impression about him in connection with his demotion (Matter of Lentlie v Egan, 61 NY2d 874). Concur—Sullivan, J. P., Rosenberger, Rubin, Ross and Mazzarelli, JJ.